Exhibit 11 Statement re Computation of Per Share Earnings We compute earnings per share using the two-class method in accordance with Accounting Standards Codification Topic No. 260, “Earnings Per Share.” The two-class method is an allocation of earnings between the holders of common stock and a company’s participating security holders. Our outstanding non-vested shares of restricted stock contain non-forfeitable rights to dividends and, therefore, are considered participating securities for purposes of computing earnings per share pursuant to the two-class method. We had no other participating securities at March 31, 2015 or 2014. Contingently issuable shares associated with outstanding service-based restricted stock units were not included in the earnings per share calculations for the three-month period ended March 31, 2015 as the vesting conditions had not been satisfied. The composition of basic and diluted earnings per share were as follows for: (Dollars in thousands, except per share amounts) For the three months ended March 31: Numerator: 5 4 Net income $ $ Less: distributed earnings allocated to non-vested restricted stock ) - Less: undistributed earnings allocated to non-vested restricted stock ) - Numerator for basic earnings per share $ $ Effect of dilutive securities: Add: undistributed earnings allocated to non-vested restricted stock 44 - Less: undistributed earnings reallocated to non-vested restricted stock ) - Numerator for diluted earnings per share $ $ Denominator: Weighted average shares outstanding - basic Effect of dilutive securities: Stock options and other awards Weighted average shares outstanding – diluted Basic earnings per share $ $ Diluted earnings per share $ $
